Action to recover overtime compensation in two causes, one under the Portal-to-Portal Act of 1947 (U. S. Code, tit. 29, §§ 251-262), and the second under a collective bargaining agreement. Order denying appellants’ motion under rule 107 of the Rules of Civil Practice, to dismiss the second amended complaint on the ground that the causes are barred by lapse of time, affirmed, with $10 costs and disbursements. Appellants’ time to answer is extended until fifteen days after the entry of the order hereon. With respect to the first cause of action, the motion was properly denied. As to at least a part of plaintiff’s claim the Statute of Limitations had not run. We do not presently pass upon the question of estoppel raised by the answering affidavit. With respect to the second cause of action, under the circumstances here the denial of the motion was not an abuse of discretion. Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.